HAMILTON, Jv
Epitomized Opinion
John Perrine made a will which was contested by a brother, Benj. Perrine, in the Warren Probate Court. On motion by George Per-rine to dismiss the action the Probate Court complied thereto. The theory being that although the action was instituted within the time allowed by the Statute of Limitations, the coming in of brothers and sisters of the half blood as interested parties after the year had elapsed, tended to' bring it within the Statute.
The Court of Appeals held:
1. This was error.
2. “Where proceeding for contest of will is commenced within the statutory period of limitation, although only part of the persons interested in the contest are made parties thereto, the right of action is saved as to all who are ultimately made parties, notwithstanding, some of them are not brought into the case until after the period of limitation has expired. Brandford v. Andrews et al, 20 OS. 208. Judgment in dismissing action reversed.